Citation Nr: 0026839	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-02 801 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for chronic 
sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to May 1946.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision denying 
a compensable rating for sinusitis by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis.  In 
September 1999, the Board remanded this matter to the RO for 
additional development.  Specifically, the RO was asked to 
request outstanding treatment records documenting the 
veteran's treatment with private and VA medical facilities 
and the veteran was to be afforded a VA examination to 
ascertain the nature and extent of his current disability.  
The requested development has been completed.  Based on 
records received by the RO, the veteran was assigned a 
temporary total rating for convalescence from February 4 
through March 31, 1992.  As pertinent to this appeal, the RO 
continued the noncompensable schedular rating for chronic 
sinusitis, status post septal rhinoplasty with nasal lift.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran's chronic sinusitis, status post septal 
rhinoplasty with nasal lift, has recently been manifested by 
minimal sinusitis detected in July 1998 by x-ray while 
inactive and more recent evidence of tenderness over the 
maxillary and frontal sinuses with complaint of headaches and 
post-nasal drip.  

3. The disorder is well controlled as a result of surgery and 
medication; the veteran has not had incapacitating episodes 
requiring bed rest, specific acute treatments by a physician, 
purulent discharge, crusting or any episodes of 
osteomyelitis.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for chronic 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.97, Diagnostic Code 6510 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a compensable 
disability evaluation for chronic sinusitis.  Specifically, 
the veteran has alleged that he experiences drainage, which 
results in problems with his audio canal and crusting on a 
regular basis.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a well-grounded 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed, and that all evidence necessary 
for the equitable resolution of the veteran's request for a 
compensable evaluation has been obtained.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).  

In every instance where the schedule does not provide for a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  
In addition, where entitlement to service connection has 
already been established, and an increase in a disability 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The medical evidence of record establishes that the veteran 
has a history of sinus symptoms and treatment.  In December 
1970, he was diagnosed with bilateral hypertrophic maxillary 
sinusitis, nasal allergy and acoustic trauma.  He underwent 
bilateral Caldwell-Luc operations with naso-antral windows 
for treatment of bilateral hypertrophic maxillary sinusitis 
and nasal allergy at St. John's Medical Center.  

In February 1991, the veteran was diagnosed with nasoseptal 
deviation with airway obstruction, and he underwent septal 
rhinoplasty with nasal lift at a VA medical facility in 
Kansas City.  At the time, he denied any recent sinus 
infection but he had a significant amount of nasopharyngeal 
drainage.  VA outpatient treatment notes dated February 1991 
to May 1998 reflect that the veteran was seen intermittently 
for treatment for various disorders including sinusitis.  In 
November 1997, it was indicated that the veteran had nasal 
and sinus congestion of two months' duration, which he 
reported as having been a problem every Fall over the 
previous four to five years.  Physical examination revealed 
tenderness of the right frontal sinus and the maxillary sinus 
was tender to palpation.  The assessment was sinusitis.  The 
veteran was seen again in May 1998 and minimal sinus disease 
was noted on the right, but there was no definite evidence of 
frontal sinusitis as shown by computerized tomographic images 
of the sinuses.  
  
The most recent medical evidence of record consists of VA 
examination reports dated in July 1998 and January 2000.  The 
examination in July 1998 was negative for any evidence of 
purulent discharge, or speech impairment.  The nasal passages 
were clear, but there was some postnasal drip.  X-rays and CT 
scan revealed minimal sinusitis.  The diagnosis was chronic 
recurring sinusitis by history, not active at the time of the 
examination.  

In January 2000, the veteran was examined pursuant to the 
Board's remand.  The claim folder was routed to the medical 
center and reviewed by the examining physician in connection 
with the examination.  The veteran presented with complaints 
of experiencing three to four episodes of acute sinusitis in 
addition to chronic sinusitis every year since 1992, usually 
in the winter months.  The veteran stated that he had been 
evaluated and diagnosed with allergies triggered by dust 
mites, tree pollen and cat dander.  He started allergy shots 
approximately one year prior to the examination and reported 
significant improvement in his sinusitis.  The veteran 
reported having little problem with breathing through his 
nose since starting a regimen of allergy shots.  

At the time of the examination the veteran reported symptoms 
of chronic postnasal drip and he was noted to be taking 
Guaifenesin, Loratadine and nasal Beclomethasone.  The 
veteran indicated that he had not required any courses of 
antibiotics for sinusitis during the year before the 
examination, but he had received three to four courses of 
antibiotics per year previously.  The veteran reported having 
headaches, which lasted for up to three days once a month in 
the frontal area.  The veteran indicated that when he had a 
headache he was unable to engage in normal activities.  The 
veteran was noted to have chronic sinusitis as indicated by 
previous computerized tomography scans of his sinuses and 
associated headaches.  The examiner further noted that the 
veteran had an allergic component to his sinusitis as he had 
shown improvement in acute attacks since taking allergy 
shots.  However, treatment for allergies had not alleviated 
continuous postnasal drip and sinus headaches.  The veteran 
was not shown to have any incapacitation requiring bed rest 
or specific acute treatments, but he was taking chronic 
medications for treatment of sinusitis.  He had never had any 
episodes of osteomyelitis.  

Physical examination revealed mild bilateral nasal 
obstruction and mild deviation of the nasal septum to the 
left.  Tenderness was noted bilaterally over the maxillary 
sinuses and the frontal sinuses.  There was no evidence of 
gross purulent discharge or crusting.  Computerized 
tomographic images of the sinuses revealed no evidence of 
sinusitis.  Based on a review of the claims file, the 1999 
Board remand and physical examination of the veteran, the VA 
examiner diagnosed the veteran with chronic sinusitis, well 
controlled with previous surgery and current medicines, 
allergic rhinitis, nasal airway obstruction with nasal septal 
deviation, previous septorhinoplasty and nose lift in 1991 
due to nasal airway obstruction and nasal septal deviation.  

The veteran's disability resulting from service-connected 
chronic sinusitis has been assigned a noncompensable 
disability evaluation pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6510.  A noncomepnsable disability 
evaluation is warranted under DC 6510 for sinusitis, 
pansinusitis, chronic detected by x-ray only.  A 10 percent 
evaluation is assignable for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

A 30 percent disability rating is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability evaluation is 
assigned for sinusitis, pansinusitis, chronic following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.

Applying the rating criteria to the veteran's sinusitis, the 
Board finds that the veteran's disability picture is most 
consistent with the currently assigned noncompensable 
evaluation and does not warrant a compensable disability 
evaluation.  There has been x-ray evidence of sinusitis, but 
on recent examinations the condition has been diagnosed as 
inactive or well controlled as a result of surgery and 
medication.  The medical evidence does not confirm that the 
veteran's sinusitis has resulted in incapacitating episodes 
requiring prolonged antibiotic treatment, or three to six 
non-incapacitating episodes per year characterized by 
headaches, pain and purulent discharge or crusting.  

Although the veteran evidences some manifestations described 
in the criteria for a 10 percent evaluation, such as 
headaches, he has not had purulent discharge or crusting.  As 
reflected in a May 1998 VA treatment note, there was x-ray 
and CT evidence of minimal sinusitis.  In January 2000, the 
veteran was shown to have chronic postnasal drip and 
headaches.  He presented with subjective complaints of 
experiencing three to four episodes of acute sinusitis per 
year.  However, it appears that his sinusitis had improved 
since he began a course of allergy shots and there was no 
radiographic evidence of sinus activity.  

The Board recognizes that the record shows that the veteran 
has been diagnosed with allergies and has received treatment.  
Pursuant to 38 C.F.R. § 3.380 (1999), 

diseases of an allergic etiology may not 
be disposed of routinely for compensation 
purposes as constitutional or 
developmental abnormalities.  Service 
connection must be determined on the 
evidence as to existence of the allergy 
prior to enlistment and, if so existent, 
a comparative study must be made of its 
severity at enlistment and subsequently.  
Increase in the degree of disability 
during service may not be disposed of 
routinely as natural progress nor as due 
to the inherent nature of the disease.  
However, seasonal and other acute 
allergic manifestations subsiding on the 
absence of or removal of the allergen are 
generally to be regarded as acute 
diseases, healing without residuals.  The 
determination as to service incurrence or 
aggravation must be made on the whole 
evidentiary showing.

In evaluating the veteran's claim of entitlement to a 
compensable disability evaluation, the Board has considered 
the evidence showing that the veteran has received treatment 
for seasonal allergies which resulted in reported improvement 
in this condition and his sinusitis.  The veteran's allergies 
appear to be acute in nature as they have improved with 
treatment.  Therefore, the veteran's allergy symptomatology 
does not afford a basis for an increase in the veteran's 
disability evaluation for chronic sinusitis.

The Board also concludes that there is no indication in the 
record that the schedular evaluation is inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  In this regard, the evidence 
does not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321 (b)(1)(1999).  

The record reflects that the veteran seeks intermittent 
treatment for chronic sinusitis and he has reported 
occasional headaches, which prevent him from engaging in 
normal activities.  However, the record does not reveal 
marked interference with employment or frequent 
hospitalization.  Therefore, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
demonstrated in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218. 227 (1995).  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a compensable disability evaluation for 
chronic sinusitis is denied.



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals



 

